DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 6/28/2019.  Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-20 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-20 are to a statutory category. For example, independent claim 1, and similarly independent claim 11, are directed, in part, to mediums (i.e., statutory categories including a process, machine, manufacture or composition of matter) for detecting interactions between medications by
CLAIM 1


parsing the plurality of medical events to identify a first medical event for the patient filling a prescription for a first medication;

determining that the first medical event indicates that the patient has started a course of treatment using the first medication based on there being no prior medical events in the electronic records for the patient filling a prescription for the first medication within a threshold period of time prior to the first medical event;

providing an expected refill interval for the prescription;

parsing the plurality of medical events to identify additional medical events for the patient filling a prescription for the first medication, the additional medical events occurring after the first medical event, the additional medical events occurring within the expected refill interval of at least one other of the additional medical events or the first medical event;

determining the duration of the first medication course of treatment of the patient based on the time interval between the first medical event and the chronologically last of the additional medical events;

providing an electronic record that the patient is taking a second medication during the first medication course of treatment;

providing a range of expected durations of the first medication course of treatment;

determining if the duration of the first medication course of treatment is outside of the range of expected durations of the first medication course of treatment;

when it is determined that the duration of the first medication course of treatment is outside of the range of expected durations of the first medication course of treatment, storing a value indicating a potential drug interaction;

prompting a health practitioner to indicate via user interface elements a reason that the first medication course of treatment of the patient ended, including displaying to the health practitioner at least three different types of answers, a first type of answer corresponding to there being a drug interaction between the first medication and second medication, a second type of answer corresponding to there being no drug interaction between the first medication and second medication, and a third type of answer corresponding to that it cannot be determined if there was a drug interaction between the first medication and second medication;

when the first type of answer is received from the health practitioner, storing a value indicating a detected drug interaction between the first medication and second medication;

when the second type of answer is received from the health practitioner, storing a value indicating no detected drug interaction between the first medication and second medication;

when the third type of answer is received from the health practitioner, storing a value indicating that it cannot be determined if there was a drug interaction between the first medication and second medication;

determining the percentage of times there was a detected drug interaction between the first medication and second medication compared to there being no detected drug interaction between the first medication and second medication to determine a percentage of time of detected drug interactions;

when the percentage of time of detected drug interactions exceeds an interaction detection threshold, transmitting a notification to other health practitioners who prescribe the first medication that there is a potential interaction with the second medication.

CLAIM 11
receiving electronic records of a plurality of medical events of a patient, each of the medical events including a date and a text description, at least one of the medical events indicating the patient filling a prescription, at least one of the medical events indicating an appointment with a health provider;

parsing the plurality of medical events to identify a first medical event for the patient filling a prescription for a first medication;

determining that the first medical event indicates that the patient has started a course of treatment using the first medication based on there being no prior medical events in the electronic records for the patient filling a prescription for the first medication within a threshold period of time prior to the first medical event;

providing an expected refill interval for the prescription;

parsing the plurality of medical events to identify additional medical events for the patient filling a prescription for the first medication, the additional medical events occurring after the first medical event, the additional medical events occurring within the expected refill interval of at least one other of the additional medical events or the first medical event;



providing an electronic record that the patient is taking a second medication during the first medication course of treatment;

providing a range of expected durations of the first medication course of treatment;

determining if the duration of the first medication course of treatment is outside of the range of expected durations of the first medication course of treatment;

when it is determined that the duration of the first medication course of treatment is outside of the range of expected durations of the first medication course of treatment, storing a value indicating a potential drug interaction;

determining the percentage of times there was a detected potential drug interaction between the first medication and second medication compared to there being no detected drug interaction between the first medication and second medication to determine a percentage of time of detected drug interactions;

when the percentage of time of detected drug interactions exceeds an interaction detection threshold, transmitting a notification to other health practitioners who prescribe the first medication that there is a potential interaction with the second medication.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), claims 1-20 recite an abstract idea.  More specifically, independent claims 1 and 11 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, independent claim 1, and similarly independent claim 11, recites “determining the percentage of times there was a detected drug interaction between the first medication and second medication compared to there being no detected drug interaction between the first medication and second medication to determine a percentage of time of detected drug interactions” which can be a mental process because this limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of 
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a computer-readable medium instructions, electronic records, and interface, etc. which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0012]-[0013] of applicant's specification (US 2020/0035343) recites that the system/method is implemented using client computers which may be, for example, mobile devices, desktop computers, laptops, smart devices, tablets, and other computer systems which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer and interface does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the 
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863.  The examiner can normally be reached on M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.